DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
There are no Information Disclosure Statements (IDS) on file.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in German on 11/23/2018. 
Status of Application
Claims 1-9 are pending. Claims 1-3 and 8-9 will be examined. Claims 1 and 9 have been amended. Claims 1 and 8-9 are the independent claim. Claims 4-7 have been withdrawn from consideration. This Allowance action is in response to the “Request for Continued Examination with Amendment and Remarks” received on 1/19/2022.                 
Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided MUST be submitted no later than the payment of the issue fee.
Claim 4-7 has been amended as follows:
Claim 4: Cancelled.
Claim 5: Cancelled.
Claim 6: Cancelled.
Claim 7: Cancelled.
The Abstract has been amended as follows:
The invention relates to a lane change assistance system in a vehicle (21 ), wherein the lane change assistance system has a sensor arrangement for detecting the
 current surrounding area of the vehicle in each case and is designed to generate a warning signal and/or steering intervention when an imminent lane change by the vehicle is identified, depending on a second vehicle (25) being detected by the sensor arrangement in the vehicle's surrounding area. In this case the lane change assistance system is designed to suppress generation of the warning signal and/or
 the steering intervention based on map data (15), particularly when the change of lane by the vehicle is to a newly opening lane (23) of a multiple lane road (22) which is branching off (e.g. of a corresponding motorway exit) and the second vehicle is located in another lane (24) of the road (22) which is branching off.

Authorization for the Examiners Amendment
Authorization for this examiner’s amendment was given in a telephone interviews with Joel Bradley on 2/21/2022.
Response to Arguments
With respect to applicant’s “Amendments and Remarks” filed on 1/19/2022: Applicant’s remarks have been fully considered and are found persuasive. Applicants remarks will be addressed in the order they were presented.
With respect to the claim rejections on Claims 1-3 and 8-9 under 35 U.S.C. § 103, applicant’s “Amendments and Remarks”  have been fully considered and are persuasive. The rejections under 35 U.S.C. § 103 for Claims 1-3 and 8-9 have been withdrawn.
Allowable Subject Matter
With respect to Claims 1-3 and 8-9: Claims 1 and 8-9 have been found to contain allowable subject matter. Any claims that depend there from are also found to contain allowable subject matter due to their dependency on the allowable subject matter.
Reasons for Allowance
The allowable subject matter found in the Claims 1 and 9 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “generating, based on the imminent lane change and the second vehicle, a warning signal and/or a steering intervention, the steering intervention inhibiting an ability of the vehicle to perform a lane change into the adjacent lane; determine, based on a communication from the second vehicle, an intention of the second vehicle to leave the adjacent lane; and suppressing, based on determining the intention of the second vehicle to leave 
The allowable subject matter found in the Claim 8 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “determining an imminent lane change by the vehicle; detecting, by the sensor arrangement, a second vehicle in a surrounding area of the vehicle; generating, based on the imminent lane change and the second vehicle, a steering intervention, the steering intervention inhibiting an ability of the vehicle to perform a lane change; and suppressing, based on map data, generation of the steering intervention”. 
The closest prior art of reference is Smith et al. (United States Patent Publication Smith et al. 2017/0232965). Smith is also vehicle merging control system, however Smith does not specifically state a system and method with the limitations as cited above.
Another prior art of reference is Ibrahim et al. (United States Patent Publication 2011/0098922). Ibrahim is also system and method for overriding data when vehicle are controlled, however Ibrahim does not specifically state the limitations as cited above.
Both of these references either independently or in combination fail to anticipate or teach the limitations as cited above in combination with the other claimed limitations. Therefore Claims 1 and 8-9 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is disclosed on PTO form 892 attached with this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669